DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant’s submission filed 4/19/2022 has been entered. The claims 1, 8 and 15 have been amended. The claims 1-20 are pending in the present application. 

Response to Arguments
Applicant's arguments filed 4/19/2022 have been fully considered but are not found persuasive in view of the ground(s) of rejection set forth in the present Office Action. 
In Pages 8-10 of Remarks, applicant merely attacked Kovacevitch reference alone in an obviousness type of rejection without addressing other references cited in the prior Office Action. 
Mitchell teaches at Paragraph 0036 that the multi-user augmented reality component 110 could then determine which user(s) is present within a captured visual scene and could render frames depicting the user(s) wearing the corresponding costume specified in the associated user profile(s) and at Paragraph 0043 that user-specific information could be used to identify a user profile corresponding to a user within the scene and for determining how to augment the user’s appearance. Mitchell teaches that the user profile specifies at least one augmentation. Accordingly, the augmentation features (e.g., the user’s augmentation appearances) are correlated with the user attributes within the user’s profile. 
However, Dange teaches the claim limitation of selecting the media feature of the augmented reality content from a collection of augmented reality content based on the correlation of the media feature of the augmented-reality content to the user attribute from the user profile data, the augmented reality content comprising a set of instructions that change a proportion of the one or more image features of the display of the object (
Dange teaches at Paragraph 0019-0025 that augmented reality system users can configure rules that establish attire guidelines and other appearance choices…..the augmented reality system first determines a user’s location and setting in order to determine the correct appearance and language options available for generating an augmented reality overlay. 
Accordingly, the augmentation features (e.g., AR overlay appearances) are correlated with the user attributes within the user’s profile. 
Dange teaches at Paragraph 0030 that in attaching an augmented reality element representing a black tuxedo to the co-user’s graphical meshi, the augmented reality system can resize the augmented reality element in order to cover the appropriate areas of the graphical mesh, e.g., lengthen sleeves, shorten trousers, widen a waistband etc. and at Paragraph 0056 that the augmented reality system 100 can shorten trousers, lengthen sleeves, widen waistband, adjust hairlines etc.. 
Dange teaches at Paragraph 0101 that the augmented reality overlay engine 412 may resize the augmented reality element.
Dange teaches at Paragraph 0079 that the display manager can determine where to anchor the received augmented reality overlay by utilizing pattern or shape matching. 
Dange teaches that the AR content comprises one or more nodes 208a-208d that corresponds to a body position of an image feature (a position of the body such as the leg position and the shoulder position of the body) wherein the AR elements are overlaid on the corresponding positions of the body after detecting the body parts (e.g., legs/shoulders) of the body. 
Dange teaches at Paragraph 0056 that each AR element is associated with metadata that specifies a body area (a position of the body such as the leg position and the shoulder position of the body) where the AR element should be attached. The AR system 100 attaches the AR element to the appropriate area within the graphical mesh and at Paragraph 0059 that, in response to analyzing the location, the AR system 100 has built the AR overlay 206a out of the AR elements 208a, 208b, 208c and 208d. 
Dange teaches at FIGS. 2C-2D and Paragraph 0055-0067 that the AR content comprising AR elements 208a, 208b and 208c and 208d (nodes) that corresponds with an image feature from among the image features (e.g., the feature positions of the graphical mesh, shape and color of the eyes of the user 110b, the shape and contours of the user 110b, the graphical mesh representing the 3D shape of the user 110) from among the image features of the user 110b. For example, the pair of uncovered legs 208c/208d (bare legs/shoulders) are aligned with the positions of the legs/shoulders); 
Presenting the display of the object based on the set of instructions that change the proportion of the one or more image features within the presentation of the image data at the first client device (Dange teaches at Paragraph 0030 that in attaching an augmented reality element representing a black tuxedo to the co-user’s graphical meshi, the augmented reality system can resize the augmented reality element in order to cover the appropriate areas of the graphical mesh, e.g., lengthen sleeves, shorten trousers, widen a waistband etc. and at Paragraph 0056 that the augmented reality system 100 can shorten trousers, lengthen sleeves, widen waistband, adjust hairlines etc.. 
Dange teaches at Paragraph 0101 that the augmented reality overlay engine 412 may resize the augmented reality element.
Dange teaches at Paragraph 0056 that each AR element is associated with metadata that specifies a body area (a position of the body such as the leg position and the shoulder position of the body) where the AR element should be attached. The AR system 100 attaches the AR element to the appropriate area within the graphical mesh and at Paragraph 0059 that, in response to analyzing the location, the AR system 100 has built the AR overlay 206a out of the AR elements 208a, 208b, 208c and 208d. 
Dange teaches at FIGS. 2C-2D and Paragraph 0055-0067 that the AR content comprising AR elements 208a, 208b and 208c and 208d (nodes) that corresponds with an image feature from among the image features (e.g., the feature positions of the graphical mesh, shape and color of the eyes of the user 110b, the shape and contours of the user 110b, the graphical mesh representing the 3D shape of the user 110) from among the image features of the user 110b. For example, the pair of uncovered legs 208c/208d (bare legs/shoulders) are aligned with the positions of the legs/shoulders.
Dange teaches at Paragraph 0048-0050 that the augmented reality system 100 next determines the location and setting of the augmented reality display devices 102a and 102b…..the augmented reality display devices 102a and 102b provide location information to the augmented reality system 100 including GPS data, WiFi data. 
Dange teaches at FIGS. 2A-2D, 3A-3C and Paragraph 0039 that the augmented reality system 100 provides an augmented reality overlay to the augmented reality device 102 that is anchored over the user’s 110a view of the user 110b). 

Dange teaches at Paragraph 0026-0028 that if the user and the co-user are located at an upscale restaurant (geo-fence) in the evening, the AR system will select a collection of AR elements that are appropriate for that setting (e.g., evening wear, high-end jewelry, modern hairstyles, etc.). The AR system calculates a score for an augmented reality element based on the co-user’s pre-defined rules or preferences. For example, if the co-user previously configured a set of rules that indicate {he never wants to be shown wearing coat-tails or a top hat}, the AR system will calculate a low score for AR elements that include suits with coat-tails or hats that are top-hats. Similarly, if the co-user previously configured a set of rules that indicated {he prefers to be shown wearing the color black with his hair parted on the right side} (rules indicating {the first user attribute}), the AR system will calculate a high score for AR elements that include black attire or hairstyles with a right-hand part…..the relationship coefficient in informed by an amount of networking system activity common to both users, in addition to their profile information, e.g., indicating {they work for the same company}, {live in the same area}, {have the same hobbies} (the three user attributes meeting the claimed user attributes) are related have been networking system friends for a threshold period of time. The AR system can score certain AR elements higher when the relationship coefficient between the user and the co-user is high.  
Dange teaches at Paragraph 0019-0025 that the augmented reality system enables a user to define augmented reality rules or preferences via a networking system. For example, augmented reality system users can configure rules that establish attire guidelines and other appearance choices. The augmented reality system automatically generates an augmented reality overlay for a user but relies on the user’s pre-established rules or preferences (conditions) as boundaries within which to operate…..the augmented reality system first determines a user’s location and setting in order to determine the correct appearance and language options available for generating an augmented reality overlay…when an augmented reality system user walks into a formal dinner event at an upscale restaurant (geo-fence), the AR system detects the user’s location and setting in order to determine the formal attire is appropriate….after identifying the co-user, the AR system identifies the co-user’s pre-configured rules or preferences and begins building an AR overlay for the co-user…..the 3D scan of the image determines the 3-dimensional shape of the co-user by creating a point cloud of data (user attributes) from the co-user’s 2-dimensional surface.   
Additionally, Dange teaches other user attributes such as facial hair, mouth shape, birth marks at Paragraph 0104. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ravi et al. US-PGPUB No. 2019/0122045 (hereinafter Ravi) in view of Wood US-Patent No. 10,356,574 (hereinafter Wood); Dange US-PGPUB No. 2019/0035153 (hereinafter Dange); Mitchell US-PGPUB No. 2014/0198096 (hereinafter Mitchell) and Tatzgern et al. US-PGPUB No. 2015/0262428 (hereinafter Tatzgern); Kovacevitch et al. US-PGPUB No. 2019/0311540 (hereinafter Kovacevitch). 
Re Claim 1: 
Ravi implicitly, while Wood explicitly teaches a method comprising: 
causing display of a presentation of image data that depicts a location of interest at a first client device (Ravi teaches at Paragraph 0032 AR device user 110 may utilize AR computing device 112 to take one or more videos and/or images of an environment they are interacting with…AR device user 110 may direct a camera of AR computing device 112 in the direction of first target user 114 and second target user 116); the location encompassed by geo-fence (Ravi teaches at Paragraph 0028 that the users share location information….such that one or more circumstances must occur in order for that information to be shared….the target user and the user of the AR device must be within a threshold geographic proximity of one another (which defines a geo-fence)); 
detecting a second client device within the boundary of the geo-fence that encompasses the first client device based on location data from the second client device, the second client device associated with a user profile that comprises user profile data that defines a user attribute associated with a user profile of the second client device (
Ravi teaches at Paragraph 0047 that current geographical locational data obtained from one or more client devices associated with target users. 
Ravi teaches at Paragraph 0038 that AR device 128 may present an executable option to AR device user 128 to send a matched target user a connection request and/or a request to exchange information with one another. 
Ravi teaches at Paragraph 0028 that the users share location information….such that one or more circumstances must occur in order for that information to be shared….the target user and the user of the AR device must be within a threshold geographic proximity of one another and at Paragraph 0029 that a target user may apply privacy settings in association with a meeting or event….users registering for a meeting or event may allow or disallow other attendees of the meeting or event to access information associated with a social network account that are associated with or they may create a unique meeting or event profile that may be accessed by other users and/or user computing devices that are present at the meeting or event…..RFID computing device associated with an attendee of an event or meeting may be provided to attendee upon registration to the event or meeting…which may be utilized in determining the identity of a target user when the AR device is in communication range of the RFID computing device. 
Ravi teaches at Paragraph 0036 that social network store 118 may comprise a plurality of social networking service messages that target user 124 has sent or received from AR device user 122.
Ravi teaches at Paragraph 0019 the one or more captured images and/or videos may be matched using facial recognition techniques against social network account profiles and at Paragraph 0022-0023 a plurality of images of a social network user are analyzed, a baseline value may be assigned to each analyzed facial feature based on various techniques…..the facial recognition system may determine facial feature values for the images received from the AR device, and further determine whether one or more of those facial feature values and/or a derivative of those values based on further calculation, are within an identification threshold value of one or more baseline values determined based on facial recognition analysis applied to other social network account/profile images of the user.  
Ravi teaches at Paragraph 0055 that information associated with one or more social network accounts that have been determined to match uploaded content from a live video stream of an AR computing device of one or more target users is received by the AR computing device….the received information may include data related to a matched social media account…including one or more of a name of a user, a geographical location of a user, a work title of a user, an employer of a user, education information, an age of a user, a birthday of a user, an interest of a user….the name or other identifying information may be utilized in determining additional information from those services that may be sent to the AR computing device for augmenting a live video feed associated with one or more target users. 
Ravi teaches at Paragraph 0048 matching target user image data to a social network account and causing an augmentation comprising information associated with the social network account and the target user to be displayed in a live video stream….the AR computing device may perform facial feature value analysis of target user images and videos and send its own value attributions for a target user to the social network service); 
Correlating a display of an object within the presentation of the image data based on the location data to the location of the second client device, the display of the object comprising image features (Ravi teaches at Paragraph 0047 that current geographical locational data obtained from one or more client devices associated with target users. 
Ravi teaches at Paragraph 0038 that AR device 128 may present an executable option to AR device user 128 to send a matched target user a connection request and/or a request to exchange information with one another. 
Ravi teaches at Paragraph 0028 that the users share location information….such that one or more circumstances must occur in order for that information to be shared….the target user and the user of the AR device must be within a threshold geographic proximity of one another and at Paragraph 0029 that a target user may apply privacy settings in association with a meeting or event….users registering for a meeting or event may allow or disallow other attendees of the meeting or event to access information associated with a social network account that are associated with or they may create a unique meeting or event profile that may be accessed by other users and/or user computing devices that are present at the meeting or event…..RFID computing device associated with an attendee of an event or meeting may be provided to attendee upon registration to the event or meeting…which may be utilized in determining the identity of a target user when the AR device is in communication range of the RFID computing device. 
Ravi teaches at Paragraph 0048 matching target user image data to a social network account and causing an augmentation comprising information associated with the social network account and the target user to be displayed in a live video stream….the AR computing device may perform facial feature value analysis of target user images and videos and send its own value attributions for a target user to the social network service. Ravi teaches at Paragraph 0053 the live video stream may comprise a display of one or more target users on the AR computing device); 
accessing the user attribute from among the user profile data associated with the second client device (
Ravi teaches at Paragraph 0024 that the augmentation of the live video stream may comprise overlaying the live video feed of a matched user with corresponding content from their social network account including a name of the matched user, a geographic location of the matched user, a work title of the matched user, an employer of the matched user, education information of the matched user, an age of the matched user, a date of birth of the matched user, interest of the matched user, social network groups that the matched user is a member of…..content may be searched and analyzed to determine whether the target user has exchanged one or more messages with the AR device user. Ravi teaches at Paragraph 0027 that a proposed group name may be determined based on one or more shared interests associated with the matched social network account and a social network account of the AR device user….A proposed group name may be determined based on the content of one or more messages that have been exchanged between the matched user and the AR device user. A group name may be presented by an AR device upon an indication to do so by a user of the AR device. A user may modify a suggested group name presented on the AR device. Ravi teaches at Paragraph 0028 that users may implement social network privacy controls such that only certain connections may view the full set or a subset of information from the user’s social network account. 
Ravi teaches at Paragraph 0032 that analyzing the images of first target user 114 and second target user 116 and determining whether a facial recognition match can be made between the images of one or both of those users and one or more social networking service accounts….determining that one or both of the target user’s determined feature values match one or more facial features values for a user of a social network account and at Paragraph 0034 that upon determining that facial feature values for one or both of target users 114 and 116 match one or more accounts of the social networking service, information associated with the matching social networking service accounts may be sent to AR computing device 128 in augmented reality environment and at Paragraph 0037 upon receiving information associated with a matched social network service account corresponding to one or both of target users 124 and 126, AR computing device 128 may augment its live video stream of the target users with one or more pieces of information. 
Ravi teaches at Paragraph 0028 that the users share location information….such that one or more circumstances must occur in order for that information to be shared….the target user and the user of the AR device must be within a threshold geographic proximity of one another and at Paragraph 0029 that a target user may apply privacy settings in association with a meeting or event….users registering for a meeting or event may allow or disallow other attendees of the meeting or event to access information associated with a social network account that are associated with or they may create a unique meeting or event profile that may be accessed by other users and/or user computing devices that are present at the meeting or event…..RFID computing device associated with an attendee of an event or meeting may be provided to attendee upon registration to the event or meeting…which may be utilized in determining the identity of a target user when the AR device is in communication range of the RFID computing device. 
Ravi teaches at Paragraph 0045 that the augmentation 306 may comprise target user 306’s profile picture or profile video. 
Ravi teaches at Paragraph 0055 that information associated with one or more social network accounts that have been determined to match uploaded content from a live video stream of an AR computing device of one or more target users is received by the AR computing device….the received information may include data related to a matched social media account…including one or more of a name of a user, a geographical location of a user, a work title of a user, an employer of a user, education information, an age of a user, a birthday of a user, an interest of a user….the name or other identifying information may be utilized in determining additional information from those services that may be sent to the AR computing device for augmenting a live video feed associated with one or more target users. 

Ravi teaches at Paragraph 0032 that analyzing the images of first target user 114 and second target user 116 and determining whether a facial recognition match can be made between the images of one or both of those users and one or more social networking service accounts….determining that one or both of the target user’s determined feature values match one or more facial features values for a user of a social network account and at Paragraph 0034 that upon determining that facial feature values for one or both of target users 114 and 116 match one or more accounts of the social networking service, information associated with the matching social networking service accounts may be sent to AR computing device 128 in augmented reality environment and at Paragraph 0037 upon receiving information associated with a matched social network service account corresponding to one or both of target users 124 and 126, AR computing device 128 may augment its live video stream of the target users with one or more pieces of information).  
Ravi’s AR content is clearly selected based on the user’s social network account profile and the one or more image features of the live video stream matching the one or more image features in the user’s social network account profile. For example, the social network account profile includes user’s privacy setting and the social account user setting that is used to select whether to share information for their social network account at all, what user to share certain account information with, what circumstances to share that account information (Ravi Paragraph 0028). Accordingly, what kind of AR content being selected is based on the user attribute such as the social network user setting within the user’s social network account and the one or more image features of the user matching the one or more image features in the user’s social network account profile (Ravi Paragraph 0067). 
Ravi at least suggests the claim limitation: 
the first client device encompassed by a geo-fence that comprises a boundary, the geo-fence associated with a set of conditions that define a correlation between a media feature of augmented reality content and one or more user attributes, the boundary of the geo-fence comprising a threshold distance defined by a user of the first client device (
Ravi teaches at Paragraph 0028 that the users share location information….such that one or more circumstances must occur in order for that information to be shared….the target user and the user of the AR device must be within a threshold geographic proximity of one another (which defines a geo-fence). 
Ravi teaches at Paragraph 0032 that analyzing the images of first target user 114 and second target user 116 and determining whether a facial recognition match can be made between the images of one or both of those users and one or more social networking service accounts….determining that one or both of the target user’s determined feature values match one or more facial features values for a user of a social network account and at Paragraph 0034 that upon determining that facial feature values for one or both of target users 114 and 116 match one or more accounts of the social networking service, information associated with the matching social networking service accounts may be sent to AR computing device 128 in augmented reality environment and at Paragraph 0037 upon receiving information associated with a matched social network service account corresponding to one or both of target users 124 and 126, AR computing device 128 may augment its live video stream of the target users with one or more pieces of information); 
selecting the media feature of the augmented reality content from a collection of augmented reality content based on the correlation of the media feature of the augmented-reality content to the user attribute from the user profile data, the augmented reality content comprising a set of instructions that change a proportion of the one or more image features of the display of the object (
Kovacevitch’s sizing of the augmented reality element at Paragraph 0045 based on the detected size of the real object can be applied to Ravi/Wood to have resized the augmented reality object of Ravi/Wood. 
Even if the claimed object is mapped to Ravi’s user object. Applicant’s claim invention merely requiring “a node that corresponds with a position of an image feature from among the images features of the object”. Ravi teaches correlating/aligning the node 304 of the augmentation to a position of an image feature of the user object 302. 
However, the claimed object is not necessarily a single object in an image. The claimed object can be mapped to Ravi’s image object comprising an image frame of the live video stream in Ravi. Ravi’s image frame object is displayed on the user device is a complete image frame of the live video stream and each video image frame includes the user features characterized by the detected user features 302 and 306. The nodes 304 and 308 of the augmentation correspond to the positions of the image features (302 and 306) in the image frame of the live video stream displayed on the user device 300 of FIG. 3. 
Ravi teaches at FIG. 3 and Paragraph 0032 and 0044-0045 selecting the AR content 304 and 308 from a collection of AR content based on the user attributes (e.g., facial features) of the users 302 and 306 and the AR content comprising one or more nodes 304 and 308 that corresponds with an image feature of the users 302 and 306 based on the facial recognition match wherein the AR content 304 is aligned/correlated/co-located with the facial feature values of the user 302 and the AR content 308 is aligned/correlated/co-located with the facial feature values of the user 306. Ravi teaches at FIG. 1 and FIG. 3 aligning the node 304 with the image feature of the user 302 wherein the node 304 comprises target user 302’s profile picture or profile video, name, title, company and location. 
Ravi teaches at Paragraph 0037 upon receiving information associated with a matched social network service account corresponding to one or both of target users 124 and 126, AR computing device 128 may augment its live video stream of the target users with one or more pieces of information. 
Ravi teaches at Paragraph 0028 that the users share location information….such that one or more circumstances must occur in order for that information to be shared….the target user and the user of the AR device must be within a threshold geographic proximity of one another (which defines a geo-fence). 
Ravi teaches at Paragraph 0032 that analyzing the images of first target user 114 and second target user 116 and determining whether a facial recognition match can be made between the images of one or both of those users and one or more social networking service accounts….determining that one or both of the target user’s determined feature values match one or more facial features values for a user of a social network account and at Paragraph 0034 that upon determining that facial feature values for one or both of target users 114 and 116 match one or more accounts of the social networking service, information associated with the matching social networking service accounts may be sent to AR computing device 128 in augmented reality environment and at Paragraph 0037 upon receiving information associated with a matched social network service account corresponding to one or both of target users 124 and 126, AR computing device 128 may augment its live video stream of the target users with one or more pieces of information. 
Ravi teaches at Paragraph 0037 that upon receiving information associated with a matched social network services account corresponding to one or both of target users 124 and 126, AR computing device 128 may augment its live video stream of the target users with one or more pieces of information….such as the users’ names, places of employment, work titles, and additional information as determined form the matched social network account profiles and/or messaging applications. 
Ravi teaches at Paragraph 0024 that the augmentation of the live video stream may comprise overlaying the live video feed of a matched user with corresponding content from their social network account including a name of the matched user, a geographic location of the matched user, a work title of the matched user, an employer of the matched user, education information of the matched user, an age of the matched user, a date of birth of the matched user, interest of the matched user, social network groups that the matched user is a member of…..content may be searched and analyzed to determine whether the target user has exchanged one or more messages with the AR device user. Ravi teaches at Paragraph 0027 that a proposed group name may be determined based on one or more shared interests associated with the matched social network account and a social network account of the AR device user….A proposed group name may be determined based on the content of one or more messages that have been exchanged between the matched user and the AR device user. A group name may be presented by an AR device upon an indication to do so by a user of the AR device. A user may modify a suggested group name presented on the AR device. Ravi teaches at Paragraph 0028 that users may implement social network privacy controls such that only certain connections may view the full set or a subset of information from the user’s social network account);   
Presenting the display of the object based on the set of instructions that change the proportion of the one or more image features within the presentation of the image data at the first client device (Kovacevitch’s sizing of the augmented reality element at Paragraph 0045 based on the detected size of the real object can be applied to Ravi/Wood to have resized the augmented reality object of Ravi/Wood. 
Dange teaches at Paragraph 0030 that in attaching an augmented reality element representing a black tuxedo to the co-user’s graphical meshi, the augmented reality system can resize the augmented reality element in order to cover the appropriate areas of the graphical mesh, e.g., lengthen sleeves, shorten trousers, widen a waistband etc. and at Paragraph 0056 that the augmented reality system 100 can shorten trousers, lengthen sleeves, widen waistband, adjust hairlines etc.. 
Dange teaches at Paragraph 0101 that the augmented reality overlay engine 412 may resize the augmented reality element.
Ravi’s image is displayed on the user device is a complete image frame of the live video stream and each video image frame includes the user features characterized by the detected user features 302 and 306. The nodes 304 and 308 of the augmentation correspond to the positions of the image features (302 and 306) in the image frame of the live video stream displayed on the user device 300 of FIG. 3. 
Ravi teaches at FIG. 1 aligning the node of the AR content with the identified facial feature values of the person within the presentation of the image at the first client device. 
Ravi teaches at FIG. 3 and Paragraph 0032 and 0044-0045 selecting the AR content 304 and 308 from a collection of AR content based on the user attributes (e.g., facial features) of the users 302 and 306 and the AR content comprising one or more nodes 304 and 308 that corresponds with an image feature of the users 302 and 306 based on the facial recognition match wherein the AR content 304 is aligned/correlated/co-located with the facial feature values of the user 302 and the AR content 308 is aligned/correlated/co-located with the facial feature values of the user 306. Ravi teaches at FIG. 1 and FIG. 3 aligning the node 304 with the image feature of the user 302 wherein the node 304 comprises target user 302’s profile picture or profile video, name, title, company and location. 
Ravi teaches at Paragraph 0032 that analyzing the images of first target user 114 and second target user 116 and determining whether a facial recognition match can be made between the images of one or both of those users and one or more social networking service accounts….determining that one or both of the target user’s determined feature values match one or more facial features values for a user of a social network account and at Paragraph 0034 that upon determining that facial feature values for one or both of target users 114 and 116 match one or more accounts of the social networking service, information associated with the matching social networking service accounts may be sent to AR computing device 128 in augmented reality environment and at Paragraph 0037 upon receiving information associated with a matched social network service account corresponding to one or both of target users 124 and 126, AR computing device 128 may augment its live video stream of the target users with one or more pieces of information. 
Ravi teaches at Paragraph 0045 that the augmentation 306 may comprise target user 306’s profile picture or profile video. 
Ravi teaches at Paragraph 0056 that the augmentation may comprise displaying the name or other information from a matched social network account in locational proximity to a display of a target user in a live video feed on an AR computing device….the augmentation may comprise displaying one or more most receive or most relevant messages exchanged between a target user and a user associated with the AR computing device).  

However, Wood implicitly teaches the claim limitation: 
the first client device encompassed by a geo-fence that comprises a boundary, the geo-fence associated with a set of conditions that define a correlation between a media feature of augmented reality content and one or more user attributes, the boundary of the geo-fence comprising a threshold distance defined by a user of the first client device; 
detecting a second client device within the boundary of the geo-fence that encompasses the first client device based on location data from the second client device, the second client device associated with a user profile that comprises user profile data that defines a user attribute associated with a user profile of the second client device; 
Correlating a display of an object at a position within the presentation of the image data based on the location data to the second client device, the display of the object comprising image features; 
accessing the set of user attributes from among the user profile data associated with the second client device; 
selecting the media feature of the augmented reality content from a collection of augmented reality content based on the correlation of the media feature of the augmented-reality content to the user attribute from the user profile data, the augmented reality content comprising a set of instructions that change a proportion of the one or more image features of the display of the object; and 
Presenting the display of the object based on the set of instructions that change the proportion of the one or more image features within the presentation of the image data at the first client device (
Kovacevitch’s sizing of the augmented reality element at Paragraph 0045 based on the detected size of the real object can be applied to Ravi/Wood to have resized the augmented reality object of Ravi/Wood. 
Wood teaches at FIGS. 7A-7B aligning the one or more AR content corresponding to the AR identifications of the subscribers with respect to the positions of the subscribers based on identifying the subscribers/attendees or based on the facial recognition of participants/attendees at a live event. 
Wood teaches at column 15, lines 10—67 and column 16, lines 1-57 that one or more of augmented reality devices 56 and 58 may communicate with network 32 to obtain identification information. An augmented reality device may determine whether one or more attendees of a real-world event are physically proximate to a current location of a content creator within the real-world event…augmented reality device 56 may specify a geo-fence about content creator 12…may specify a geo-fence having a particular radius or other spatial distance. The geo-fence may be specified using map-based contextual information regarding knowledge of a location of content creator 12 determined from one or more sensors 56f….When another attendee of the real-world event enters the geo-fence about content creator 12, such as consumer 14, augmented reality device 56 may attempt to ascertain the identity of consumer 14…upon a determination that the one or more attendees are proximate to the current location of the content creator, identification information identifying the one or more attendees is obtained….when the identifying indicia is sensed within the boundaries of the geo-fence…..a determination may be obtained as to whether the one or more attendees whose identification information has been obtained corresponds to one or more subscribers to the content creator, a correspondence indicating that the one or more attendees are subscribers to the content creator….the augmented reality representations including one or more indicia identifying the one or more subscribers to the content creator, wherein prominence of the one or more indicia is based upon one or more aspects (attributes) of subscribership information associated with each of the one or more subscribers…correlating aspects (attributes) of a subscriber’s subscribership to one or more particular aspects of augmented reality identification indicia…The prominence of the augmented reality identification indicia presented with consumer 14 can vary depending on subscription level. For example, the prominence of the augmented reality identification indicia can increase the higher the subscription level….the augmented reality identification indicia may be commensurately high, e.g., more extravagant….content creator 12 may when looking through augmented reality device 26, which in this case may be embodied as a head-mounted display, see an augmented reality experience in which consumer 14 is identified with visual augmented reality elements, e.g., sparkles and a textual identifier, indicating that consumer 14 to content creator XYZ). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated the user profile correlated AR content rendering of Wood into Ravi’s augmented reality device for rendering a variety of augmented reality overlays upon the user image based on the position of the user object within the presentation of the image data. One of the ordinary skill in the art would have been motivated to have modified Ravi’s augmented reality overlays with Wood’s user profile correlated AR content rendering to have provided different kind of augmented reality overlays to have identified the target users by performing image analysis in connection with image captured by the augmented reality display device by utilizing facial recognition techniques to have determined the user’s profile as so to have determined the user’s augmentation in correlation with the user profile(s). 

However, Dange teaches the claim limitation: the first client device encompassed by a geo-fence that comprises a boundary, the geo-fence associated with a set of conditions that define a correlation between a media feature of the augmented reality content and one or more user attributes, the boundary of the geo-fence comprising a threshold distance defined by a user of the first client device; selecting the media feature of the augmented reality content from a collection of augmented reality content based on the correlation of the media feature of the augmented-reality content to the user attribute from the user profile data, the augmented reality content comprising a set of instructions that change a proportion of the one or more image features of the display of the object (
Dange teaches at Paragraph 0019-0025 that augmented reality system users can configure rules that establish attire guidelines and other appearance choices…..the augmented reality system first determines a user’s location and setting in order to determine the correct appearance and language options available for generating an augmented reality overlay. 
Accordingly, the augmentation features (e.g., AR overlay appearances) are correlated with the user attributes within the user’s profile. 
Dange teaches at Paragraph 0030 that in attaching an augmented reality element representing a black tuxedo to the co-user’s graphical meshi, the augmented reality system can resize the augmented reality element in order to cover the appropriate areas of the graphical mesh, e.g., lengthen sleeves, shorten trousers, widen a waistband etc. and at Paragraph 0056 that the augmented reality system 100 can shorten trousers, lengthen sleeves, widen waistband, adjust hairlines etc.. 
Dange teaches at Paragraph 0101 that the augmented reality overlay engine 412 may resize the augmented reality element.
Dange teaches at Paragraph 0079 that the display manager can determine where to anchor the received augmented reality overlay by utilizing pattern or shape matching. 
Dange teaches at Paragraph 0056 that each AR element is associated with metadata that specifies a body area (a position of the body such as the leg position and the shoulder position of the body) where the AR element should be attached. The AR system 100 attaches the AR element to the appropriate area within the graphical mesh and at Paragraph 0059 that, in response to analyzing the location, the AR system 100 has built the AR overlay 206a out of the AR elements 208a, 208b, 208c and 208d. 
Dange teaches at FIGS. 2C-2D and Paragraph 0055-0067 that the AR content comprising AR elements 208a, 208b and 208c and 208d (nodes) that corresponds with an image feature from among the image features (e.g., the feature positions of the graphical mesh, shape and color of the eyes of the user 110b, the shape and contours of the user 110b, the graphical mesh representing the 3D shape of the user 110) from among the image features of the user 110b. For example, the pair of uncovered legs 208c/208d (bare legs/shoulders) are aligned with the positions of the legs/shoulders.
Dange teaches at Paragraph 0026-0028 that if the user and the co-user are located at an upscale restaurant (geo-fence) in the evening, the AR system will select a collection of AR elements that are appropriate for that setting (e.g., evening wear, high-end jewelry, modern hairstyles, etc.). The AR system calculates a score for an augmented reality element based on the co-user’s pre-defined rules or preferences (user-attributes). For example, if the co-user previously configured a set of rules that indicate he never wants to be shown wearing coat-tails or a top hat, the AR system will calculate a low score for AR elements that include suits with coat-tails or hats that are top-hats. Similarly, if the co-user previously configured a set of rules that indicated he prefers to be shown waring the color black with his hair parted on the right side, the AR system will calculate a high score for AR elements that include black attire or hairstyles with a right-hand part…..the relationship coefficient in informed by an amount of networking system activity common to both users, in addition to their profile information, e.g., indicating they work for the same company, live in the same area, have the same hobbies (user attributes) are related have been networking system friends for a threshold period of time. The AR system can score certain AR elements higher when the relationship coefficient between the user and the co-user is high.  
Dange teaches at Paragraph 0019-0025 that the augmented reality system enables a user to define augmented reality rules or preferences via a networking system. For example, augmented reality system users can configure rules that establish attire guidelines and other appearance choices. The augmented reality system automatically generates an augmented reality overlay for a user but relies on the user’s pre-established rules or preferences (conditions) as boundaries within which to operate…..the augmented reality system first determines a user’s location and setting in order to determine the correct appearance and language options available for generating an augmented reality overlay…when an augmented reality system user walks into a formal dinner event at an upscale restaurant (geo-fence), the AR system detects the user’s location and setting in order to determine the formal attire is appropriate….after identifying the co-user, the AR system identifies the co-user’s pre-configured rules or preferences and begins building an AR overlay for the co-user…..the 3D scan of the image determines the 3-dimensional shape of the co-user by creating a point cloud of data (user attributes) from the co-user’s 2-dimensional surface.   
 Dange teaches at Paragraph 0024-0025 selecting augmented reality elements that are appropriate to the location and setting of the user and the co-user….if the user and the co-user are located at an upscale restaurant in the evening, the augmented reality system will select a collection of augmented reality elements that are appropriate for that setting, e.g., evening wear); 
Presenting the display of the object based on the set of instructions that change the proportion of the one or more image features within the presentation of the image data at the first client device (Dange teaches at Paragraph 0030 that in attaching an augmented reality element representing a black tuxedo to the co-user’s graphical meshi, the augmented reality system can resize the augmented reality element in order to cover the appropriate areas of the graphical mesh, e.g., lengthen sleeves, shorten trousers, widen a waistband etc. and at Paragraph 0056 that the augmented reality system 100 can shorten trousers, lengthen sleeves, widen waistband, adjust hairlines etc.. 
Dange teaches at Paragraph 0101 that the augmented reality overlay engine 412 may resize the augmented reality element.
Dange teaches at Paragraph 0056 that each AR element is associated with metadata that specifies a body area (a position of the body such as the leg position and the shoulder position of the body) where the AR element should be attached. The AR system 100 attaches the AR element to the appropriate area within the graphical mesh and at Paragraph 0059 that, in response to analyzing the location, the AR system 100 has built the AR overlay 206a out of the AR elements 208a, 208b, 208c and 208d. 
Dange teaches at FIGS. 2C-2D and Paragraph 0055-0067 that the AR content comprising AR elements 208a, 208b and 208c and 208d (nodes) that corresponds with an image feature from among the image features (e.g., the feature positions of the graphical mesh, shape and color of the eyes of the user 110b, the shape and contours of the user 110b, the graphical mesh representing the 3D shape of the user 110) from among the image features of the user 110b. For example, the pair of uncovered legs 208c/208d (bare legs/shoulders) are aligned with the positions of the legs/shoulders.
Dange teaches at Paragraph 0048-0050 that the augmented reality system 100 next determines the location and setting of the augmented reality display devices 102a and 102b…..the augmented reality display devices 102a and 102b provide location information to the augmented reality system 100 including GPS data, WiFi data. 
Dange teaches at FIGS. 2A-2D, 3A-3C and Paragraph 0039 that the augmented reality system 100 provides an augmented reality overlay to the augmented reality device 102 that is anchored over the user’s 110a view of the user 110b). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated the augmented reality rendering of Dange into Ravi’s augmented reality device for rendering a variety of augmented reality overlay upon the user based on the position of the user object within the presentation of the image data. One of the ordinary skill in the art would have been motivated to have modified Ravi’s augmented reality overlay with Dange’s augmented reality overlay to have provided different kind of augmented reality overlay to have identified the target users by performing image analysis in connection with image captured by the augmented reality display device where the augmented reality system 100 can utilize facial recognition techniques to match the image of the user 110b to an existing profile picture within the networking system 108 (Dange Paragraph 0042-0043). 
Mitchell explicitly teaches the claim limitation: “the first client device encompassed by a geo-fence that comprises a boundary, the geo-fence associated with a set of conditions that define a correlation between augmented reality content and one or more user attributes, the boundary of the geo-fence comprising a threshold distance defined by a user of the first client device; Selecting the augmented reality content from a collection of augmented reality content based on the correlation of the augmented-reality content to the user attribute from the user profile data, the augmented reality content comprising a node that corresponds with a position of an image feature from among the images features of the object within the presentation of the image data” (
Mitchell teaches at Paragraph 0036 that the multi-user augmented reality component 110 could then determine which user(s) is present within a captured visual scene and could render frames depicting the user(s) wearing the corresponding costume specified in the associated user profile(s) and at Paragraph 0043 that user-specific information could be used to identify a user profile corresponding to a user within the scene and for determining how to augment the user’s appearance. Accordingly, Mitchell teaches that the user profile specifies at least one augmentation. 
Mitchell teaches at Paragraph 0026 that the rendered frames could depict the first user and the second user on top of a skyscraper (geo-fence). Mitchell teaches at Paragraph 0036 that the multi-user AR component 110 could then determine which user(s) is present within a captured visual scene and could render frames depicting the user(s) wearing the corresponding costume specified in the associated user profile(s). Accordingly, the user’s costume is correlated with the user profile. 
Mitchell teaches at Paragraph 0043 that the multi-user augmented reality component 110 could be preconfigured with geometric information associated with the human form, e.g., size, shape, coloration, etc. (user attributes) and could use this geometric information to recognize a user(s) within the captured scene…the multi-user augmented reality component 110 may be preconfigured with facial information (user attributes) for a particular user and could user the facial information to identify a specific user within the visual scene (See Claim 6 citing “AR device is preconfigured with facial data associated with a first user profile”). Such user-specific information (user attributes) within the scene could be used to identify a user profile corresponding to a user within the scene and for determining how to augment the user’s appearance. Accordingly, augmentation of the user’s appearance is correlated with the user profile); 
Aligning the node of the augmented-reality content with the position of the image feature of the object within the presentation of the image data at the first client device (
Mitchell teaches at Paragraph 0044 that the multi-user augmented reality component 110 then renders a sequence of frames in which the identified individual’s appearance is augmented. For example, the multi-user augmented reality component 110 could render frames depicting the user dressed in a particular costume and/or with particular super powers….the multi-user augmented reality component 110 could render frames depicting the individual as wearing the corresponding costume. The rendered frames are then output for display). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated the user profile correlated AR costume rendering of Mitchell into Ravi’s augmented reality device for rendering a variety of augmented reality overlays upon the user based on the position of the user object within the presentation of the image data. One of the ordinary skill in the art would have been motivated to have modified Ravi’s augmented reality overlays with Mitchell’s user profile correlated AR costume rendering to have provided different kind of augmented reality overlays including the costumes to have identified the target users by performing image analysis in connection with image captured by the augmented reality display device by utilizing facial recognition techniques to have determined the user’s profile as so to have determined the user’s augmentation in correlation with the user profile(s). 
As to the claim limitation of the node of the augmented reality content, Tatzgern teaches at FIG. 4D and Paragraph 0068 that the output display of FIG. 4D may show a single restaurant AR node, six street AR nodes and the mall AR node and at Paragraph 0065 that AR nodes associated with POIs. Tatzgern teaches at Paragraph 0045 that an augmented reality node (or AR node) refers to a point or area in an augmented reality display which identifies a POI, and which provides a base for the presentation of metadata associated with the POI. According to Tatzgern’s disclosure of AR node, any AR element of the AR elements 208a-208d of Dange FIG. 2C refers to an area in an augmented reality display which identifies a body part of the body (the body part is an area of interest). The AR element 304 or the AR element 308 of Ravi FIG. 3 refers to an area in an augmented reality display which identifies either the user 302 of the user 308. 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have referred the AR elements distributed on the augmented reality display to as the AR nodes. One of the ordinary skill in the art would have been motivated to have provided the discrete AR elements corresponding to the recognized features of the real-world objects in the real-world space.   

Re Claim 2: 
The claim 2 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the presenting the augmented-reality content within the presentation of the image data at the first client device includes: applying the augmented-reality content to the display of the object within the presentation of the image data based on at least the image features of the display of the object.
However, Dange and Ravi further teach the claim limitation that the presenting the augmented-reality content within the presentation of the image data at the first client device includes: applying the augmented-reality content to the display of the object within the presentation of the image data based on at least the image features of the display of the object (
Dange teaches at Paragraph 0042-0043 performing image analysis in connection with image captured by the augmented reality display device where the augmented reality system 100 can utilize facial recognition techniques to match the image of the user 110b to an existing profile picture within the networking system 108 and at Paragraph 0023 after identifying the co-user, the augmented reality system begins building an augmented reality overlay for the co-user. 
Ravi teaches at Paragraph 0032 that analyzing the images of first target user 114 and second target user 116 and determining whether a facial recognition match can be made between the images of one or both of those users and one or more social networking service accounts….determining that one or both of the target user’s determined feature values match one or more facial features values for a user of a social network account and at Paragraph 0034 that upon determining that facial feature values for one or both of target users 114 and 116 match one or more accounts of the social networking service, information associated with the matching social networking service accounts may be sent to AR computing device 128 in augmented reality environment and at Paragraph 0037 upon receiving information associated with a matched social network service account corresponding to one or both of target users 124 and 126, AR computing device 128 may augment its live video stream of the target users with one or more pieces of information. 
Ravi teaches at Paragraph 0048 matching target user image data to a social network account and causing an augmentation comprising information associated with the social network account and the target user to be displayed in a live video stream….the AR computing device may perform facial feature value analysis of target user images and videos and send its own value attributions for a target user to the social network service. Ravi teaches at Paragraph 0053 the live video stream may comprise a display of one or more target users on the AR computing device. 
Ravi teaches at Paragraph 0045 that the augmentation 306 may comprise target user 306’s profile picture or profile video. Ravi teaches at Paragraph 0056 that the augmentation may comprise displaying the name or other information from a matched social network account in locational proximity to a display of a target user in a live video feed on an AR computing device….the augmentation may comprise displaying one or more most receive or most relevant messages exchanged between a target user and a user associated with the AR computing device).
Re Claim 3: 
The claim 3 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the detecting the second client device in proximity of the first client device includes: provisioning the geo-fence based on the location of the first client device, the geo-fence comprising a boundary; and detecting the second client device within the boundary of the geo-fence.
However, Wood, Dange and Ravi further teach the claim limitation that the detecting the second client device in proximity of the first client device includes: provisioning a geo-fence based on a location of the first client device, the geo-fence comprising a boundary; and detecting the second client device within the boundary of the geo-fence (
Wood teaches at column 15, lines 10—67 and column 16, lines 1-57 that one or more of augmented reality devices 56 and 58 may communicate with network 32 to obtain identification information. An augmented reality device may determine whether one or more attendees of a real-world event are physically proximate to a current location of a content creator within the real-world event…augmented reality device 56 may specify a geo-fence about content creator 12…may specify a geo-fence having a particular radius or other spatial distance. The geo-fence may be specified using map-based contextual information regarding knowledge of a location of content creator 12 determined from one or more sensors 56f….When another attendee of the real-world event enters the geo-fence about content creator 12, such as consumer 14, augmented reality device 56 may attempt to ascertain the identity of consumer 14…upon a determination that the one or more attendees are proximate to the current location of the content creator, identification information identifying the one or more attendees is obtained….when the identifying indicia is sensed within the boundaries of the geo-fence…..a determination may be obtained as to whether the one or more attendees whose identification information has been obtained corresponds to one or more subscribers to the content creator, a correspondence indicating that the one or more attendees are subscribers to the content creator….the augmented reality representations including one or more indicia identifying the one or more subscribers to the content creator, wherein prominence of the one or more indicia is based upon one or more aspects (attributes) of subscribership information associated with each of the one or more subscribers…correlating aspects (attributes) of a subscriber’s subscribership to one or more particular aspects of augmented reality identification indicia…The prominence of the augmented reality identification indicia presented with consumer 14 can vary depending on subscription level. 
Dange teaches accessing a set of pre-defined rules and preferences associated with the geo-fence (location setting such as an upscale restaurant) that encompasses the location where the user and the co-user are located. Dange teaches that the set of predefined rules and preferences defining a correlation of the AR elements to the set of user attributes defined within the set of rules and preferences. 
Dange teaches at Paragraph 0026-0028 that if the user and the co-user are located at an upscale restaurant (geo-fence) in the evening, the AR system will select a collection of AR elements that are appropriate for that setting (e.g., evening wear, high-end jewelry, modern hairstyles, etc.). The AR system calculates a score for an augmented reality element based on the co-user’s pre-defined rules or preferences (defining user-attributes). For example, if the co-user previously configured a set of rules that indicate he never wants to be shown wearing coat-tails or a top hat, the AR system will calculate a low score for AR elements that include suits with coat-tails or hats that are top-hats. Similarly, if the co-user previously configured a set of rules that indicated he prefers to be shown wearing the color black with his hair parted on the right side (rules indicating the user attributes), the AR system will calculate a high score for AR elements that include black attire or hairstyles with a right-hand part…..the relationship coefficient in informed by an amount of networking system activity common to both users, in addition to their profile information, e.g., indicating (user attributes) they work for the same company, live in the same area, have the same hobbies (user attributes) are related have been networking system friends for a threshold period of time. The AR system can score certain AR elements higher when the relationship coefficient between the user and the co-user is high.  
Dange teaches at Paragraph 0048-0050 that the augmented reality system 100 next determines the location and setting of the augmented reality display devices 102a and 102b…..the augmented reality display devices 102a and 102b provide location information to the augmented reality system 100 including GPS data, WiFI data…..the augmented reality system 100 performs object analysis to identify a conference room table and chairs, a white board, and so forth….determines that the augmented reality display devices 102a, 102b are located in the board room of a company and the users 110a and 110b are attending a board meeting. 
Ravi teaches at Paragraph 0028 that the users share location information….such that one or more circumstances must occur in order for that information to be shared….the target user and the user of the AR device must be within a threshold geographic proximity of one another (defining a geo-fence) and at Paragraph 0029 that a target user may apply privacy settings in association with a meeting or event….users registering for a meeting or event may allow or disallow other attendees of the meeting or event to access information associated with a social network account that are associated with or they may create a unique meeting or event profile that may be accessed by other users and/or user computing devices that are present at the meeting or event…..RFID computing device associated with an attendee of an event or meeting may be provided to attendee upon registration to the event or meeting…which may be utilized in determining the identity of a target user when the AR device is in communication range of the RFID computing device).  
Re Claim 4: 
The claim 4 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the accessing the user profile data from the user profile associated with the second client device includes: identifying the user profile based on the image features of the object; and accessing the user profile data from the user profile associated with the second client device in response to the identifying the user profile based on the image features of the object.
However, Dange and Ravi further teach the claim limitation that the accessing the user profile data from the user profile associated with the second client device includes: identifying the user profile based on the image features of the object; and accessing the user profile data from the user profile associated with the second client device in response to the identifying the user profile based on the image features of the object (
Dange teaches at Paragraph 0042-0043 performing image analysis in connection with image captured by the augmented reality display device where the augmented reality system 100 can utilize facial recognition techniques to match the image of the user 110b to an existing profile picture within the networking system 108 and at Paragraph 0023 after identifying the co-user, the augmented reality system begins building an augmented reality overlay for the co-user. 
Ravi teaches at Paragraph 0027 identifying a social network account/profile that matches one or more images received from the AR device and at Paragraph 0029 that the AR device may match a unique identifier provided by the RFID computing device to a social network or event/meeting database in determining the identity of one or more target users. 
Ravi teaches at Paragraph 0032 that analyzing the images of first target user 114 and second target user 116 and determining whether a facial recognition match can be made between the images of one or both of those users and one or more social networking service accounts….determining that one or both of the target user’s determined feature values match one or more facial features values for a user of a social network account and at Paragraph 0034 that upon determining that facial feature values for one or both of target users 114 and 116 match one or more accounts of the social networking service, information associated with the matching social networking service accounts may be sent to AR computing device 128 in augmented reality environment and at Paragraph 0037 upon receiving information associated with a matched social network service account corresponding to one or both of target users 124 and 126, AR computing device 128 may augment its live video stream of the target users with one or more pieces of information. 
Ravi teaches at Paragraph 0048 matching target user image data to a social network account and causing an augmentation comprising information associated with the social network account and the target user to be displayed in a live video stream….the AR computing device may perform facial feature value analysis of target user images and videos and send its own value attributions for a target user to the social network service. Ravi teaches at Paragraph 0053 the live video stream may comprise a display of one or more target users on the AR computing device. 
Ravi teaches at Paragraph 0045 that the augmentation 306 may comprise target user 306’s profile picture or profile video. Ravi teaches at Paragraph 0056 that the augmentation may comprise displaying the name or other information from a matched social network account in locational proximity to a display of a target user in a live video feed on an AR computing device….the augmentation may comprise displaying one or more most receive or most relevant messages exchanged between a target user and a user associated with the AR computing device).
Re Claim 5: 
The claim 5 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that generating the augmented-reality content of the user profile based on the location data from the second client device; and associating the augmented-reality content with the user profile.
However, Dange and Ravi further teach the claim limitation that generating the augmented-reality content of the user profile based on the location data from the second client device; and associating the augmented-reality content with the user profile (
Dange teaches at Paragraph 0042-0043 performing image analysis in connection with image captured by the augmented reality display device where the augmented reality system 100 can utilize facial recognition techniques to match the image of the user 110b to an existing profile picture within the networking system 108 and at Paragraph 0023 after identifying the co-user, the augmented reality system begins building an augmented reality overlay for the co-user. 

Ravi teaches at Paragraph 0047 that current geographical locational data obtained from one or more client devices associated with target users. Ravi teaches at Paragraph 0032 that analyzing the images of first target user 114 and second target user 116 and determining whether a facial recognition match can be made between the images of one or both of those users and one or more social networking service accounts….determining that one or both of the target user’s determined feature values match one or more facial features values for a user of a social network account and at Paragraph 0034 that upon determining that facial feature values for one or both of target users 114 and 116 match one or more accounts of the social networking service, information associated with the matching social networking service accounts may be sent to AR computing device 128 in augmented reality environment and at Paragraph 0037 upon receiving information associated with a matched social network service account corresponding to one or both of target users 124 and 126, AR computing device 128 may augment its live video stream of the target users with one or more pieces of information). 
Re Claim 6: 
The claim 6 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the augmented-reality content includes an augmented-reality digital costume. 
Ravi does not explicitly teach the claim limitation that the augmented-reality content includes an augmented-reality digital costume. 
However, Dange teaches the claim limitation that the augmented-reality content includes an augmented-reality digital costume (Dange teaches at Paragraph 0024-0025 selecting augmented reality elements that are appropriate to the location and setting of the user and the co-user….if the user and the co-user are located at an upscale restaurant in the evening, the augmented reality system will select a collection of augmented reality elements that are appropriate for that setting, e.g., evening wear). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated the augmented reality rendering of Dange into Ravi’s augmented reality device for rendering a variety of augmented reality overlay upon the user based on the position of the user object within the presentation of the image data. One of the ordinary skill in the art would have been motivated to have modified Ravi’s augmented reality overlay with Dange’s augmented reality overlay to have provided different kind of augmented reality overlay to have identified the target users by performing image analysis in connection with image captured by the augmented reality display device where the augmented reality system 100 can utilize facial recognition techniques to match the image of the user 110b to an existing profile picture within the networking system 108 (Dange Paragraph 0042-0043). 

Re Claim 7: 
The claim 7 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the object includes a person.
However, Wood, Dange and Ravi teach the claim limitation that the object includes a person (Wood FIG. 7A, Dange FIGS. 2A-2C and Ravi FIG. 1).

Re Claim 8: 
The claim 8 is in parallel with the claim 1 in the form of a non-transitory machine-readable storage medium. The claim 8 recites a non-transitory machine-readable storage medium comprising instructions that, when executed by one or more processors of a machine, cause the machine to perform operations. 
However, Dange further teaches the claim limitation of a non-transitory machine-readable storage medium comprising instructions that, when executed by one or more processors of a machine, cause the machine to perform operations (Dange teaches at Paragraph 0038 and Paragraph 0077 a processor capable of executing software code and at Paragraph 0112 computer-readable medium for carrying or storing computer-executable instructions…a processor receives instructions from a non-transitory computer-readable medium and executes those instructions). The claim 8 is subject to the same rationale of rejection as the claim 1. 

Re Claim 9-14: 
The claims 9-14 are in parallel with the claims 2-7 in the form of non-transitory machine readable storage medium. The claims 9-14 are subject to the same rationale of rejection as the claims 2-7. 

Re Claim 15: 
The claim 15 is in parallel with the claim 1 in the form of a system claim. 
The claim 15 further recites a system comprising a memory and at least one hardware processor coupled to the memory and comprising instructions that causes the system to perform operations. However, Dange further teaches the claim limitation of a system comprising a memory and at least one hardware processor coupled to the memory and comprising instructions that causes the system to perform operations (Dange teaches at Paragraph 0038 and Paragraph 0077 a processor capable of executing software code and at Paragraph 0112 computer-readable medium for carrying or storing computer-executable instructions…a processor receives instructions from a non-transitory computer-readable medium and executes those instructions). The claim 15 is subject to the same rationale of rejection as the claim 1. 

Re Claim 16-20: 
The claims 16-20 are in parallel with the claims 2-6 in the form of non-transitory machine readable storage medium. The claims 16-20 are subject to the same rationale of rejection as the claims 2-6. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIN CHENG WANG whose telephone number is (571)272-7665. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIN CHENG WANG/Primary Examiner, Art Unit 2613